Case 5:13-cv-28160 Document 129 Filed 09/11/19

age 1 of 3 PagelD #: 1069

RECEIVED BY YOUR ALC C WV SCA
ALL TRANSACTIONS RECEIVED BY: 00004688
INCLUDES THIRD PARTY SUBMITTER DATA \4=- COOXY,.

Start Date: 09/01/2019 End Date: 09/10/2019

S\ (3-cv-oasl6o

 

Originating ALC Customer ALC Submitter ALC PAYMENT
15030001 00004688 15030001

Document Reference Number Summary Amount

144A0iC2 $410,000.00

Accomplished Date Accounting Date Number of Detail(s) Originator DO Symbol
09/09/2019 09/30/2019 1 X0144

ALC Contact
Latoya S Johnson
Contact Email

latoya.johnson@usdoj.gov

Receiver Treasury Account Symbol!

Detail Nr SP ATA AID BPOA EPOA A MAIN SUB

Contact Phone
2026163595

Sender Treasury Account Symbol
Receiver DUNS+4 SP ATAAID BPOA EPOA A MAIN SUB Sender DUNS+4

1 015 X 5041 001 015 F 3885 001
Receiver BETC ReceiverDUNS Sender BETC Sender DUNS
COLAVRCT DISBBCA

Purchase Order Number Invoice Number

COCWVS $J92P820190909153626

Obligating Document Number Requistion Number Contract Number

Xx x X

CLIN Jas Number

Xx Xx

ACT(trace number) Job (Project) Number Pay Flag

x Xx F

Unit of Issue Quantity Unit Price Detail Amount

EA 1.00 $410,000.00 $410,000.00

ACRN Accounting Classification Code FSN/AAA/ADSN DOD Activity Address Code

NOT AVAILABLE 0

Transaction Contact

JOE ODEA

Transaction Description

DEBT COLLECTION - DETAIL BACKUP TO FOLLOW BY

MAIL.

Contact Phone
(202)-598-1501

Miscellaneous Information
Xx

 

Page 2 of 2

Report Requested by: Betty Baldwin

9/10/2019

(PACTransactionReportSelection
Case 5:13-cv-28160

Page 1

AGENCY NAME: CLERK, U.S. DISTRICT COURT
BUREAU NAME: ATTN ADMINISTRATIVE SERVICES
AGENCY LOCATION CODE: 00-00-4688

AGENCY CODE: COCWVS

Document 129 Filed 09/11/19 Page 2 of 3 PagelD #: 1070

U.S. DEPARTMENT OF JUSTICE DATE: 09/10/19 TIME: 12.37.11
FMIS WEB SERVICES DEBT MANAGEMENT MODULE
DETAIL LISTING TO SUPPORT TRANSFER OF FUNDS
FROM THE U.S. DEPARTMENT OF JUSTICE VIA IPAC

RPTMONTH;: 1909
IPAC REF. NO: 144A0IC2
SUBCERT NO: SJ92P820190909153626

I. - DEBTOR/CASE PAYMENT AND DOJ FEE RETAINED FOR CIVIL PAYMENTS

AGENCY FILE NO/
DEBTOR NAME USAO DEBTOR ID

Justice Energy Compa 5:13-cv-28160
2019A46635001

GROSS PAYMENTS: 410,000.00
3% FEE: -00
TOTAL PAYMENTS: 1 410,000.00

 

INT COMP = DOJ DEPOSIT DOLLAR
DATE NUMBER CAUSE OF ACTION - DESCRIPTION AMOUNT COLLECTION OFFICE
2019/06/14 CDCS 19 165 CVNF-CIVIL PENALTY / 410,000.00 U.S. ATTORNEY
NON-FEDERAL COMPENSATORY WEST VIRGINIA - SOUTH
DAMAGES (304) 345-2200
Case 5:13-cv-28160 Document 129 Filed 09/11/19 Page 3 of 3 PagelID #: 1071

09/11/2019 01:54 PM PDT Version 7.0.1 Page 1 of

U.S. Courts
Case Inquiry Report
Case Number: DWVS513CV028160; Party Number: N/A; Payee Code: N/A
Show Party Details: N; Show Payee Details: N; Show Transactions: Y

Case Number DWVSS513CV028160 Case Title JAMES RIVER EQUIPMENT AND USA V. JUSTICE ENERGY CO
Summary Party Information:

Party# PartyCode Party Name Account Code Debt Type JS Account # Total Owed Total Collected Total Outstanding
001 19PP006474 JUSTICE ENERGY COMPANY INC WVSPA139 NON-CVF FINES 1,230,000.00 410,000.00 820,000.00

 

1,230,000.00 410,000.00 820,000.00

Registry Information:

Depository Code Depository Name Account Type Account Number Depository Total
Transaction Information:
Document Document Accomplished Party/Payee Doc Trans
Type/Number* Date Date Line Type Amount Name Actn Type Fund
Account Debt Type Debt Payee Depository
Number Line# Type Line# Line#
CQC WVSCCA19-00024 09-SEP-19 09-SEP-19 PR 410,000.00 JUSTICE ENERGY COMPANY INC 0 IP3 109900
DWVSS513CV028160-001 1 NON-CVF FINES

* Document Type Legend
Document Type Document Type Name
CQC Cash Receipt - Courts CCA Manual
